NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 14 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

VICTOR MANUEL TAGLE, AKA Victor                 No. 18-16335
Tagle, AKA Victor Manuel Tagle-Moreno,
                                                D.C. No. 2:15-cv-02143-RFB-
                Plaintiff-Appellant,            CWH

 v.
                                                MEMORANDUM*
CHRIS A. BEECROFT, Jr.; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                 Richard F. Boulware II, District Judge, Presiding

                             Submitted June 11, 2019**

Before:      CANBY, GRABER, and MURGUIA, Circuit Judges.

      Victor Manuel Tagle, AKA Victor Tagle, AKA Victor Manuel Tagle-

Moreno, appeals pro se from the district court’s judgment dismissing his 42 U.S.C.

§ 1983 action alleging various federal and state law claims. We have jurisdiction

under 28 U.S.C. § 1291. We review for an abuse of discretion the district court’s

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal of an action as a sanction for failure to comply with a court order.

Edwards v. Marin Park, Inc., 356 F.3d 1058, 1065 (9th Cir. 2004). We affirm.

      The district court did not abuse its discretion by dismissing Tagle’s action

without prejudice because Tagle failed to comply with the district court’s order

instructing him to cease filing motions addressing matters other than his physical

safety and health until after the district court ruled on a forthcoming motion to

dismiss. See Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (listing

factors to be considered before dismissing a case as a sanction for failure to

comply with a court order).

      The district court did not abuse its discretion by declining Tagle’s request to

split his action into two or more separate actions. See United States v. W.R. Grace,

526 F.3d 499, 509 (9th Cir. 2008) (setting forth standard of review and explaining

that “district courts have inherent power to control their dockets.” (citation, internal

quotation marks, and alteration omitted)).

      Defendants’ request for judicial notice (Docket Entry No. 32) is granted.

      Tagle’s motion for default judgment (Docket Entry No. 36) is denied.

      AFFIRMED.




                                           2                                     18-16335